        Case 1:19-cr-00374-JMF Document 76 Filed 08/09/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
UNITED STATES OF AMERICA

                                     Plaintiff,
                                                                   DECLARATION
        -against-

                                                                   1:19-CR-00374 (JMF)
MICHAEL AVENATTI

                                      Defendant.
-------------------------------------------------------------- X


         MARIEL COLÓN MIRÓ, a lawyer admitted to practice in this Court, declares

under penalty of perjury under 28 U.S.C. § 1746:

         1.       I represent Michael Avenatti in the captioned matter.

         2.       Counsel’s representation was limited to matters related to prison conditions.

         3.       Mr. Avenatti is no longer incarcerated, as he is now in home confinement.

         4.       Mr. Avenatti has at all times been aware of the limited scope of counsel’s

                  representation.

         5.       Counsel spoke with Mr. Avenatti, and he does not object to counsel’s request

                  to withdraw from the matter.

         6.       Mr. Avenatti’s Constitutional right to counsel will not be impaired as a result

                  of the granting of the withdrawal considering that the Federal Defenders of

                  New York were appointed to continue representation of Mr. Avenatti’s case.
       Case 1:19-cr-00374-JMF Document 76 Filed 08/09/20 Page 2 of 3



       WHEREFORE, for the foregoing reasons and any other that may become apparent to

the Court, undersigned counsel moves the Court for an Order granting my withdrawal as counsel

of record for Defendant Michael Avenatti.



DATED: Brooklyn, New York
       August 9, 2020                          Respectfully submitted,


                                              By: /s/ Mariel Colón Miró, Esq.
                                                  MARIEL COLÓN MIRÓ, ESQ.
                                                  Law Offices of Mariel Colon Miro, PLLC
                                                  300 Cadman Plaza W 12th Floor
                                                  Brooklyn, NY 11201
                                                  Tel: (917) 743-7071
                                                  mcolon@marielcolonmiro.com
       Case 1:19-cr-00374-JMF Document 76 Filed 08/09/20 Page 3 of 3




                               CERTIFICATE OF SERVICE



       I HEREBY CERTIFY that on this 9th day of August 2020, I caused a true and

correct copy of the foregoing Motion to Withdraw as Counsel to be delivered via ECF to the

parties in this case. I also mailed a copy of the foregoing Motion to Withdraw as counsel to

Mr. Avenatti at his current location.



                                                                /s/

                                                    _________________________
                                                    Mariel Colón Miró, Esq.
